On Rehearing.
Per Curiam.
— The opinion of the Department rendered in these causes will be found reported in 123 Wash. 236, 212 Pac. 283. After the. opinion was handed down, re-hearings were granted on the petition of the appellants, and the cause argued before the court En Banc. On the principal questions discussed and determined in the Department opinion, the court is in accord. A majority of the court, however, are of the opinion that the Department was in error in its conclusion that funeral expenses were not recoverable against one causing the death of another by wrongful act, and to that extent the judgment directed in the Department opinion must be modified.
*658The judgments in each of the actions are therefore reversed and the causes are remanded with instructions to grant a new trial in each of the causes.